DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/1/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 8,922,578 B2 is a general background reference covering: Methods and systems are provided for merging a plurality of video inputs resulting in a single coherent output. More specifically, in one exemplary embodiment, a device embeds alpha red green blue (ARGB) data in an RGB stream which allows for preservation of the alpha channel over the video interface link. (see abstract).
Reference US 2020/0027201 A1 is a general background reference covering: An augmented reality system and a color compensation method thereof are proposed. The method is applicable to an augmented reality system having a display and an image sensor and include the following steps. A preset object position of a virtual object with respect to an actual scene is set. An image of the actual scene is captured by using the image sensor, and the image of the actual scene is mapped to a field of view of the display to generate a background image with respect to the field of view of the display. Color compensation is performed on the virtual object according to a background overlapping region corresponding to the preset object position in the background image to generate an adjusted virtual object, and the adjusted virtual object is displayed on the display according to the preset object position. (see abstract).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either of asserted utility or a well-established utility. In particular, claim 1 is claiming an image output device for converting a source image into an augmented image, but the claimed invention is not supported by either of asserted utility or a well-established utility, (e.g., controller or any CPU).
Claims 1 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a asserted utility or a well-established utility (e.g., controller or any CPU) for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claims 8 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either of asserted utility or a well-established utility. In particular, claim 8 is claiming an image receiving device for converting a source image into an augmented image, but the claimed invention is not supported by either of asserted utility or a well-established utility, (e.g., controller or any CPU).
Claim 8 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a asserted utility or a well-established utility (e.g., controller or any CPU) for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either of asserted utility or a well-established utility. In particular, claim 15 is claiming an image transmission method for converting a source image into an augmented image, but the claimed invention is not supported by either of asserted utility or a well-established utility, (e.g., controller or any CPU).
Claim 15 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a asserted utility or a well-established utility (e.g., controller or any CPU) for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
	Claims 2-7, 9-14, 16-20 are rejected because it depends on independent claims 1, 8, and 15.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a) as being unpatentable by Dev et al. (Dev) (US 2015/0195544 A1).
	Regarding claim 1, Dev discloses an image output device (e.g., figure 2, paragraph 25), comprising: 
a processing unit converting a source image into an augmented image (e.g., Specifically, the source device may be configured to organize video data into digital data transmission frames for transmission between the source device 210 and destination device 220. Once the frames have been constructed, they are passed to an encoder module 214 configured to convert the frames to a compressed format for transmission, paragraph 26), wherein the source image comprises M source pixels and the augmented image comprises N augmented pixels (e.g., he process including receiving a first frame of digital data associated with a pixel of an image representation, the frame consisting of a first number of bits of data and including: a transparency data bit representative of transparency information associated with the pixel; a set of red data bits representative of red color information associated with the pixel; a set of green data bits representative of green color information associated with the pixel; and a set of blue data bits representative of blue color information associated with the pixel. The process may further include constructing a second frame of digital data associated with the pixel, the frame consisting of a second number of bits of data and including: a set of transparency data bits including the transparency data bit and one or more additional transparency data bits; an increased set of red data bits including the set of red data bits and one or more additional red data bits; the set of green data bits; and the set of blue data bits, paragraph 14); and 
5an image output port coupled to the processing unit and outputting the augmented image, wherein M is less than N (e.g., in certain embodiments, the process includes causing the second frame of digital data to be displayed on a digital display device. The second number may be greater than the first number, paragraph 14).  
	
	Regarding claim 8, claim 8 is an image receiving device with limitations similar of limitations of claim 1. Therefore, claim 8 is rejected as set forth above as claim 1.

Regarding claim 15, claim 15 is an image transmission method with limitations similar of limitations of claim 1. Therefore, claim 8 is rejected as set forth above as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672